This is a suit for damages for mental anguish by John E. Thomas against the Western Union Telegraph Company, a corporation, for failing to promptly deliver to plaintiff a telegram filed by his sister with the defendant at Philcampbell, Ala., on December 11, 1920, to be delivered to him in Birmingham, which telegram reads as follows:
"John E. Thomas, care of Postoffice, Birmingham, Ala. Father is seriously taken worse yesterday. Come if possible. Lessie."
There was judgment on verdict in favor of the plaintiff, from which the defendant appeals.
The complaint contained three counts, and to each count the defendant filed three pleas. Pleas 1 and 2 were general issue, and plea 3 averred the message was in writing, was accepted by defendant for transportation and delivery, that it bore the name of John E. Thomas, care of Postoffice, Birmingham, Ala.; that the message was transmitted by it with reasonable promptness after acceptance by it, and within a reasonable time after its receipt in Birmingham it was deposited by the defendant in the mail in the postoffice at Birmingham, postage prepaid, in care of which office the message was addressed.
The court did not err in allowing the original telegram to be introduced in evidence. There was sufficient testimony indicating it was the original filed with the defendant for it to go to the jury. The plaintiff testified that about two weeks prior to December 11, 1920, he visited his father, who was ill and had been in bad health for three years, and that he instructed his sister Lessie to notify him of his father's condition by mail, or, if his condition became serious, by telegraph. The telegram received by him on December 11, 1920, was a copy of this original, and the original was handed to him during the trial by defendant's attorney, in the handwriting of his sister Lessie. This made it relevant and competent to go to the jury.
On December 11, 1920, the plaintiff was and had been for several years prior thereto an employee of the postoffice at Birmingham as a mail carrier, making four rounds daily, and was in and out of the postoffice at different times that day from 7:30 a. m. to 3:50 p. m.; about half his time that day being devoted to inside work in the office. He received the telegram at 3:50 p. m. at the postoffice, and left at once in a taxi for the station, went on the Southern Railway from Jasper, leaving Birmingham on the Frisco at 4:10, p. m., and, upon reaching his father's home at 9:35, p. m., found his father had died at 9 p. m. The plaintiff testified on direct examination:
"The Illinois Central left at 12:15 p. m. If I had gone on the Illinois Central leaving at 12:15 p. m. I would have arrived at 2:15 p. m. * * * If I had gotten the message in time, I would have gone on the Illinois Central."
And on cross-examination he said:
"I don't know of my own knowledge whether the Illinois Central ran on that day, and whether it was on time or not. I did not see the train run, and I cannot say whether it ran or ran on time of my own knowledge."
There was no motion to exclude the testimony of the witness on direct examination as to the running of the Illinois Central train on that day because not based on personal knowledge. So it all went to the jury for them to determine whether the Illinois Central ran that day, whether it was on time, and if not how late. It became a question on that testimony for the jury to determine whether, if he had received the telegram within a reasonable time after its transmission to Birmingham, he could have gone on the 12:15 train and reached the bedside of his father before his death.
There was evidence by defendant's witnesses that the telegram reached Birmingham at 10:37 a. m., and left defendant's office, within two or three blocks of the postoffice, at 10:49 a. m., and was dropped in the postoffice in a stamped envelope, addressed to plaintiff, care of the postoffice, Birmingham, Ala., a few minutes — two to three — after 10:49 a. m. The envelope containing the message had "Birmingham Dec. 11, 1:30 p. m. 1920, Ala." stamped postmark on it.
The plaintiff, on cross-examination, testified as follows:
"When a letter or anything that is mailed — any stamped article is mailed in the postoffice, is put into the box, we will say put into the drop in there, then it might be several minutes; they go up there every few minutes and get the drop; it might be several minutes from the time it went in the box before it was taken to the mailing station and stamped. I cannot say positively whether a letter after it is mailed, may stay in the postoffice an hour or two before it is stamped; I don't work in the mailing division and would not be positive about that."
After that cross-examination and under the issues in the case it was proper for the *Page 659 
court to permit plaintiff to testify on redirect examination that "there is no given time" to get letters out of the drop box and take them to the mailing station to be stamped, and "sometimes they go to the drop and get it — say 20 or 30 minutes * * * if it is unusually heavy possibly oftener than that." The court properly allowed plaintiff to prove he was well known in the postoffice to the employés. The court permitted plaintiff to prove by another witness that on that day at that time the mail was carried from the drops to the stamping department, to the best of his knowledge, every 15 or 20 minutes; and there was evidence that plaintiff was in the postoffice on that day from 11:01 a. m. until 11:40 a. m.
This testimony tended to contradict the evidence of the witnesses for defendant that the telegram in the envelope was mailed a few minutes after 10:49 a. m., and tended to show it was mailed between 1 and 1:30 p. m. It further tended to show that if the telegram had been mailed within a reasonable time after being filed and transmitted, that plaintiff would have received it in time to have gone to his father on the 12:15 train, and would have reached his bedside before his death. This testimony sheds some light on material matters in dispute; and any testimony which logically tends to prove or disprove the facts in issue should go to the jury for their consideration. 6 Michie Dig. 68, § 67 (1).
The complaint avers and claims that plaintiff paid the "sum of to wit, 50 cents" to transmit this message from Philcampbell to him in Birmingham. Was there any evidence to sustain this averment? The plaintiff testified he instructed his sister Lessie to send him a telegram if his father's condition got serious, giving his condition. This made her his agent, and if she paid it he became liable therefor. Did she pay it? She sent the telegram, and the envelope in which it was mailed to plaintiff had marked on it "charges paid," which notation was made by defendant; and a witness for defendant testified that "according to our form of receiving message it shows it was paid for, but I don't know that it was or what amount was paid." The witness in question was one of defendant's operators; and was the operator who received this message. He knew the forms and rules of the defendant, and it was proper for the court to allow him to testify that, according to the form of the defendant on which this message was received, it indicated the charges were paid when filed for transmission. From this evidence the jury could reasonably infer that the charges for sending the telegram were paid to the defendant, and that the plaintiff was liable therefor to his sister or the person who paid such charges for him. Some amount was paid defendant, but the amount paid is not shown by the proof; but, whatever amount was paid, plaintiff was liable for it. There was evidence indicating actionable injury to the estate of plaintiff and mental anguish; and the court did not err in refusing to give written charge No. 5, requested by the defendant, which reads as follows:
"(5) The court charges the jury that you cannot assess any damages in favor of plaintiff for or on account of mental pain and anguish alleged to have been suffered or sustained by the plaintiff." Blount v. West. U. Tel. Co., 126 Ala. 105,27 So. 779.
The defendant requested the general affirmative charge with hypothesis as to the complaint and each count thereof; they were in writing and separately requested by the defendant. The court refused each of them, and in this there was no error. Some of the material facts alleged in each count and some of the material averments of the special plea to each count were in conflict by direct proof or by reasonable inferences that could be drawn by the jury from proven facts. McMillan v. Aiken, 205 Ala. 40, headnotes 9-11, 88 So. 135.
The record is free from error, and the judgment is accordingly affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.